[Cite as State v. Buckman, 2022-Ohio-3303.]


                                       COURT OF APPEALS
                                      PERRY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                :     JUDGES:
                                              :     Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                  :     Hon. Patricia A. Delaney, J.
                                              :     Hon. Craig R. Baldwin, J.
-vs-                                          :
                                              :
JOHNATHON BUCKMAN,                            :     Case No. 22-CA-00001
                                              :
        Defendant - Appellant                 :     OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Perry County Court
                                                    of Common Pleas, Case No. CRB22
                                                    00007




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   September 20, 2022




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

NANCY RIDENOUR                                      SCOTT P. WOOD
Assistant Prosecuting Attorney                      Conrad/Wood
Perry County Prosecutor's Office                    120 East Main Street, Suite 200
111 North High Street                               Lancaster, Ohio 43130
P.O. Box 569
New Lexington, Ohio 43764-0569
Perry County, Case No. 22-CA-00001                                                2


Baldwin, J.

       {¶1}   Defendant-appellant Johnathon Buckman appeals from the denial of his

Motion to Dismiss. Plaintiff-appellee is the State of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶1}   On March 18, 2021, appellant was charged in Perry County Municipal Case

No. CRB 2100115 with assault in violation of R.C. 2903.13, a misdemeanor of the first

degree. Appellant was arraigned on the charges on April 13, 2021 and entered a plea of

not guilty. The victim was Samantha Richards. On April 1, 2021, appellant filed a Demand

for Discovery. On April 30, 2021, appellee filed a reply to the demand.

       {¶2}   Appellant, on May 21, 2021, filed a time waiver. On November 3, 2021,

appellee filed a Motion to Amend the Complaint to reflect Jake Richards as the victim.

Pursuant to an Entry filed on the same day, the motion was granted. The case was

dismissed via a Dismissal Entry filed on November 5, 2021.

       {¶3}   Subsequently, on January 4, 2022, appellee refiled the case charging

appellant with assaulting Jake Richards in Case No. CRB 2200007. Appellant filed a

Motion to Dismiss on speedy trial grounds on January 10, 2022 and appellee filed a

response on January 14, 2022. Pursuant to an Entry filed on January 19, 2022, the trial

court denied the motion.

       {¶4}   Thereafter, on January 21, 2022, appellant entered a plea of no contest to

the charge of assault in Case No. CRB 2200007. As memorialized in a Judgment Entry

filed on January 21, 2022, appellant was sentenced to 180 days in jail with 170 days

suspended and was fined $250.00.

       {¶5}   Appellant now appeals, raising the following assignment of error on appeal:
Perry County, Case No. 22-CA-00001                                                   3


       {¶6}   “I. THE TRIAL COURT ERRED IN DENYING APPELLANT’S MOTION TO

DISMISS BASED ON A VIOLATION OF APPELLANT’S RIGHT TO A SPEEDY TRIAL.”

                                             I

       {¶7}   Appellant, in his sole assignment of error, argues that appellee violated his

statutory right to a speedy trial. We disagree.

       {¶8}   A speedy-trial claim involves a mixed question of law and fact. State v.

Larkin, 5th Dist. Richland No. 2004-CA-103, 2005-Ohio-3122. As an appellate court, we

must accept as true any facts found by the trial court and supported by competent,

credible evidence. With regard to the legal issues, however, we apply a de novo standard

of review and thus freely review the trial court's application of the law to the facts. Id.

When reviewing the legal issues presented in a speedy-trial claim, we must strictly

construe the relevant statutes against the state. Brecksville v. Cook, 75 Ohio St.3d 53,

57, 1996-Ohio-171, 661 N.E.2d 706, 709.

       {¶9}   A person charged with a first-degree misdemeanor must be brought to trial

within 90 days unless the right to a speedy trial is waived. R.C. 2945.71(B)(2). Pursuant

to R.C. 2945.73, a person who is not brought to trial within the proscribed time periods

found in R.C. 2945.71 and R.C. 2945.72 “shall be discharged” and further criminal

proceedings based on the same conduct are barred.

       {¶10} A defendant establishes a prima facie case for discharge once he

demonstrates that he has not been brought for trial within the time limits set forth in R.C.

2945.71. State v. Ashbrook, 5th Dist. Licking No. 06 CA 158, 2007-Ohio-4635, 2007 WL

2582869, ¶ 49, citing State v. Butcher, 27 Ohio St.3d 28, 30–31, 500 N.E.2d 1368 (1986).

When an appellant has established he was tried outside speedy-trial time limits, the
Perry County, Case No. 22-CA-00001                                                 4


burden shifts to the state to show that the time limit was extended under R.C. 2945.72.

Id. at ¶51. If the state fails to produce evidence in rebuttal under R.C. 2945.72, then

discharge pursuant to R.C. 2945.73(B) is required. Id. “When reviewing a speedy-trial

issue, an appellate court must calculate the number of days chargeable to either party

and determine whether the appellant was properly brought to trial within the time limits

set forth in R.C. 2945.71.” State v. Riley, 162 Ohio App.3d 730, 2005-Ohio-4337, 834

N.E.2d 887, ¶ 19 (12th Dist.).

        {¶11} Certain events toll the accumulation of speedy-trial time. R.C. 2945.72

provides for a tolling of the time limitations under certain circumstances,

        {¶12} The time within which an accused must be brought to trial, or, in the case

of felony, to preliminary hearing and trial, may be extended only by the following:….

        {¶13} (E) Any period of delay necessitated by reason of a plea in bar or

abatement, motion, proceeding, or action made or instituted by the accused;

        {¶14} In State v. Brown, 98 Ohio St.3d 121, 2002-Ohio-7040, 781 N.E.2d 159, the

Ohio Supreme Court found that the time during which a discovery motion filed by a

defendant is pending tolls the speedy trial clock.

        {¶15} In the case sub judice, appellant was served with the complaint in Case No.

CRB 2100115 on March 23, 2021. Speedy trial time began to run on March 24, 2021 and

continued until appellant filed a Demand for Discovery on April 1, 2021, which is nine

days. Time was then tolled from April 2, 2021 until April 30, 2021 when appellee filed a

request for and reply to discovery. Speedy trial time continued from May 1, 2021 until

appellant signed a waiver of his speedy trial on May 21, 2021, which is twenty-two (22)

days.
Perry County, Case No. 22-CA-00001                                                    5


      {¶16} As is stated above, appellee, on November 3, 2021, filed a Motion to Amend

the complaint pursuant to Crim.R. 7(D) to change the name of the victim which was

granted by the court. The amendment did not change the name or identity of the crime

charged, only the name of the victim. Case No. CRB 2100115 was then dismissed on

November 5, 2021 and the same charge was refiled on January 4, 2022 in Case No.

CRB 2200007.

      {¶17} We find, therefore, that the speedy trial clock did not begin anew with the

refiled charge. State v. King, 5th Dist. Perry No. 17-CA-00009, 2018-Ohio-3232, 2018 WL

3831512. The speedy trial clock is tolled, but not reset, during the period between the

nolle prosequi of a charge and the subsequent refiling of the same charge. In State v.

Bonariggo, 62 Ohio St.2d 7, 9-10, 402 N.E.2d 530 (1980) the Supreme Court of Ohio

explained:

             In State v. Spratz (1979), 58 Ohio St.2d 61, 62, at fn. 2, 388 N.E.2d

      751, we expressly noted that the entry of a nolle prosequi on a felony charge

      tolled the running of statutory speedy trial time until such time as the

      accused was re-indicted. Similarly, in Westlake v. Cougill (1978), 56 Ohio

      St.2d 230, 383 N.E.2d 599, we excluded from the computation of speedy

      trial time a period between a nolle prosequi of misdemeanor charges and

      the service of summons of a second filing of misdemeanor charges arising

      out of the same conduct. In both cases, credit was given the accused for

      the period of time the charges based on the same conduct were pending

      prior to entry of the nolle prosequi.
Perry County, Case No. 22-CA-00001                                                  6


       {¶18} See also State v. Stephens, 52 Ohio App.2d 361, 371, 370 N.E.2d 759,

(8th Dist.1977) (“the proper method of computing time under R.C. 2945.71 is to include

time pending trial under original indictment where a nolle prosequi has been entered on

the original indictment * * .”)

       {¶19} Appellant was arraigned on the refiled charge on January 6, 2022. Speedy

trial time resumed and continued until January 10, 2022 when appellant filed his Motion

to Dismiss. Pursuant to R.C. 2945.72(E), the time again tolled from such date until the

trial court, on January 19, 2022, issued its decision denying the motion. Speedy trial time

began to run again and ceased on appellant’s plea on January 21, 2022.

       {¶20} We find that the speedy trial time charged to appellee in Case No. CRB

2200007 and Case No. CRB 2100115 totals 38 days, which is less than the 90 days

mandated by statute. We find, therefore, that appellant’s right to a speedy trial was not

violated.

       {¶21} Appellant’s sole assignment of error is, therefore, overruled.
Perry County, Case No. 22-CA-00001                                         7


      {¶22} Accordingly, the judgment of the Perry County Court of Common Pleas is

affirmed.

By: Baldwin, J.

Gwin, P.J. and

Delaney, J. concur.